DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10-29 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement filed 06/11/2020, citation number 16 under US Patent Application Publication, it appears the publication number is incorrect. The correct publication number should be US 2019/0184937 A1. Please review. 

Claim Objection
Regarding claim 12, recites the limitation “for deliverer to pen the storage box” in line 5. It appears the word “pen” is a typographical error for the word “open”. Please review. 

Regarding claims 25-29, are also objected because they depend on claim 12. 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,703,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen (Pub. No.: US 2015/0242811 A1) in view of Weil (Pub. No.: US 2013/0117078 A1).

Regarding claim 10, Gillen teaches a server (Fig. 1, server 104) comprising circuitry configured to distribute open authority information and entry authority information to a deliverer at a time when the deliverer delivers a luggage to the storage box, the open authority information being information regarding an authority for deliverer to open the storage box (para [0087], “When the carrier service provider arrives at the vehicle, the carrier service provider may use the carrier device 105 to contact an associated third party car monitoring service to send a signal to the vehicle to open the trunk or unlock the vehicle.  Alternatively, the customer may provide the one or more carrier servers 104 with the appropriate codes to open the trunk of the vehicle.  In this instance, the carrier service provider enters the code into a keypad associated with the vehicle or uses the carrier device 105 to send the appropriate signal to the vehicle to open the trunk.”. The server provides the vehicle access code to the carrier to open the vehicle truck), the entry authority information being information regarding an authority for the deliverer to enter the predetermined area in which the storage box is present (para [0090], “When the carrier service provider arrives at the home, the carrier service provider may use the carrier device 105 to contact an associated third party home monitoring service to send a signal to the home to open an area and/or unlock an area of the home (i.e. garage door).  Alternatively, the customer may provide the one or more carrier servers 104 with the appropriate codes to open the home.  In this instance, the carrier service ”. The server provides the garage access code to the carrier to open the garage door), and the storage box being designated as a luggage delivery destination (para [0087], “After delivering the shipment, the carrier service provider would lock the trunk and/or vehicle.”. The carrier delivers the shipment to the trunk of the vehicle).  
Gillen teaches the carrier server 104 is configured to provide vehicle access code and garage access code to the carrier/deliverer but fails to expressly teach the vehicle is present within the garage or where a storage box is present within a predetermined area.
However, it is very well known or very obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention that vehicles are parked inside of a garage.
Also, in the same field of garage, Weik teaches vehicles are parked inside of a garage.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filling date of the claimed invention to modify Gillen’s vehicle to be parked inside of the garage to secure the vehicle from theft and external weather environment. 
	

Regarding claim 11, Gillen teaches a portable device (Fig. 1, carrier device 105) comprising circuitry configured to receive open authority information and entry authority information at a time when a deliverer delivers a luggage to the storage box, the open authority information being information regarding an authority for the deliverer to open the storage box (para [0087], “When the carrier service provider arrives at the vehicle, the carrier service provider may use the carrier device 105 to contact an associated third party car monitoring service to send a signal to the vehicle to open the trunk or unlock the vehicle.  …  In this instance, the carrier service provider enters the code into a keypad associated with the vehicle or uses the carrier device 105 to send the appropriate signal to the vehicle to open the truck.”. The carrier device 105 provides the vehicle access code to the carrier to open the vehicle trunk), the entry authority information being information regarding an authority for the deliverer to enter the predetermined area in which the storage box is present (para [0090], “When the carrier service provider arrives at the home, the carrier service provider may use the carrier device 105 to contact an associated third party home monitoring service to send a signal to the home to open an area and/or unlock an area of the home (i.e. garage door).  …  In this instance, the carrier service provider enters the code into a keypad ”. The carrier device 105 provides the garage access code to the carrier to open the garage door), and the storage box being designated as a luggage delivery destination (para [0087], “After delivering the shipment, the carrier service provider would lock the trunk and/or vehicle.”. The carrier delivers the shipment to the trunk of the vehicle).  
Gillen teaches the carrier device 105 is configured to provide vehicle access code and garage access code to the carrier/deliverer but fails to expressly teach the vehicle is present within the garage or where a storage box is present within a predetermined area.
However, it is very well known or very obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention that vehicles are parked inside of a garage.
Also, in the same field of garage, Weik teaches vehicles are parked inside of a garage.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filling date of the claimed invention to modify Gillen’s vehicle to be parked inside of the garage to secure the vehicle from theft and external weather environment. 

Regarding claim 12, recites a method that is performed by the system of claim 10. Therefore, it is rejected for the same reasons.

Regarding claim 13, Gillen in the combination teaches the server according to claim 10, wherein the storage box includes at least one of a vehicle cabin or trunk of a vehicle (para [0087], “After delivering the shipment, the carrier service provider would lock the trunk and/or vehicle.”).  

Regarding claim 14, Gillen in the combination teaches the server according to claim 13, the circuitry further configured to acquire position information of the vehicle and determining whether or not the vehicle is present within the predetermined area based on the position information of the vehicle when the luggage is delivered to the vehicle cabin by the deliverer (para [0059],  “As will be discussed in greater detail below, information retrieved from these social networks may provide location information regarding the customer and thus be used to identify possible delivery locations.” and para [0060], “For example, the vehicle devices may communicate "checkin" and "checkout" events based on vehicle conditions and/or location information (e.g., GPS locations, proximate a retail location such as a shopping mall) to the vehicle social network.”. The server collects .  

Regarding claim 15, Gillen in the combination teaches the server according to claim 13, the circuitry further configured to acquire information on a schedule of a user of the vehicle including the requester and determining whether or not the vehicle is present within the predetermined area based on the information on a schedule when the luggage is delivered to the vehicle cabin by the deliverer (Fig. 6, steps 600-610, para [0077]-[0078], compare the delivery location with the anticipated location of the customer based on the customer’s calendar).  

Regarding claim 16, Gillen in the combination teaches the server according to claim 13, the circuitry further configured to acquire information on an action pattern of a user of the vehicle including the requester and determining whether or not the vehicle is present within the predetermined area based on the information on the action pattern when the luggage is delivered to the vehicle cabin by the deliverer (Fig. 6, step 620, and para [0079], “For example, the one or more carrier servers 104 may analyze a certain time frame of data (e.g., a week, a month, a quarter, a year, etc.) to ascertain where the customer typically resides on certain days of the week (e.g., works at ”).  

Regarding claim 17, Gillen in the combination teaches the server according to claim 10, wherein the entry authority information is used by the deliverer in an aspect in which the entry authority information is included in a predetermined transmission signal to be transmitted from a mobile terminal possessed by the deliverer to a predetermined device that determines whether or not there is an authority to enter the predetermined area or in an aspect in which the entry authority information is displayed on a display device of the mobile terminal and recognized by the predetermined device (para [0090], “Alternatively, the customer may provide the one or more carrier servers 104 with the appropriate codes to open the home.  In this instance, the carrier service provider enters the code into a keypad associated with the home or uses the carrier device 105 to send the appropriate signal to the home to open the home and/or designated area.”).  

Regarding claim 18, Gillen in the combination teaches the server according to claim 10, wherein the entry authority information is distributed for a predetermined period of time or a predetermined number of times needed for delivery of a luggage to the deliverer (para [0090], “Alternatively, the customer may provide the one or more carrier servers 104 with the appropriate codes to open the home.  In this instance, the carrier service provider enters the code into a keypad associated with the home or uses the carrier device 105 to send the appropriate signal to the home to open the home and/or designated area.”. The server 104 transmits the code to the carrier device 105 at least one time).

Regarding claim 19, recites a claim limitation that is similar to claim 13. Therefore, it is rejected for the same reasons.

Regarding claim 20, Gillen in the combination teaches the portable device according to claim 19, wherein the circuitry further configured to acquire position information of the vehicle and determining whether or not the vehicle is present within the predetermined area based on the position information of the vehicle when the luggage is delivered to the vehicle cabin by the deliverer (para [0046], “Via these communication ”, para [0059],  “As will be discussed in greater detail below, information retrieved from these social networks may provide location information regarding the customer and thus be used to identify possible delivery locations.” and para [0060], “For example, the vehicle devices may communicate "checkin" and "checkout" events based on vehicle conditions and/or location information (e.g., GPS locations, proximate a retail location such as a shopping mall) to the vehicle social network.”. The server collects social information associated with the vehicle to determine whether the vehicle is located in a shopping mall to the carrier device 105 to perform delivery).
Also, it is obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a carrier device 105 that comprises of a similar computation hardwares (e.g. processor, memory, transmitter) and communication infrastructure (e.g. connected to vehicle GPS and social network server) as the carrier server is able to perform the same location determination function as the carrier server. Such modifications to replicate the functions of the carrier server by the carrier device is within the level of ordinary skill in the art.

Regarding claim 21, Gillen in the combination teaches the portable device according to claim 19, wherein the circuitry further configured to acquire information on a schedule of a user of the vehicle including the requester and determining whether or not the vehicle is present within the predetermined area based on the information on a schedule when the luggage is delivered to the vehicle cabin by the deliverer (Fig. 6, steps 600-610, para [0046], “Via these communication standards and protocols, the carrier device 105 can communicate with the carrier server 104 and/or various other entities.”, and para [0077]-[0078], compare the delivery location with the anticipated location of the customer based on the customer’s calendar to perform delivery).  
Also, it is obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a carrier device 105 that comprises of a similar computation hardwares (e.g. processor, memory, transmitter) and communication infrastructure (e.g. connected to vehicle GPS and social network server) as the carrier server is able to perform the same location determination function as the carrier server. Such modifications to replicate the functions of the carrier server by the carrier device is within the level of ordinary skill in the art.

Regarding claim 22, Gillen in the combination teaches the portable device according to claim 19, wherein the circuitry further configured to acquire information on an action pattern of a user of the vehicle including the requester and determining whether or not the vehicle is present within the predetermined area based on the information on the action pattern when the luggage is delivered to the vehicle cabin by the deliverer (Fig. 6, step 620, para [0046], “Via these communication standards and protocols, the carrier device 105 can communicate with the carrier server 104 and/or various other entities.” and para [0079], “For example, the one or more carrier servers 104 may analyze a certain time frame of data (e.g., a week, a month, a quarter, a year, etc.) to ascertain where the customer typically resides on certain days of the week (e.g., works at certain locations on certain days) or other patterns (e.g., customer frequents certain stores, restaurants, pharmacies, etc.).  The one or more carrier servers 104 may then establish a threshold number of occurrences within a certain time frame to identify a location "match." Multiple occurrences may be identified as a match if each location is within a certain threshold distance.”). 
Also, it is obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a carrier device 105 that comprises of a similar computation hardwares (e.g. processor, memory, transmitter) and communication infrastructure (e.g. connected to vehicle GPS and social network server) as the carrier server is able to perform the same location determination function as the carrier server. Such modifications to 

Regarding claim 23, Gillen in the combination teaches the portable device according to claim 11, wherein the entry authority information is used by the deliverer in an aspect in which the entry authority information is included in a predetermined transmission signal to be transmitted from a mobile terminal possessed by the deliverer to a predetermined device that determines whether or not there is an authority to enter the predetermined area or in an aspect in which the entry authority information is displayed on a display device of the mobile terminal and recognized by the predetermined device (para [0090], “In this instance, the carrier service provider enters the code into a keypad associated with the home or uses the carrier device 105 to send the appropriate signal to the home to open the home and/or designated area.  ”).  

Regarding claim 24, Gillen in the combination teaches the portable device according to claim 11, wherein the entry authority information is distributed for a predetermined period of time or a predetermined number of times needed for delivery of a luggage to the deliverer (para [0090], “In this instance, the carrier service provider enters the code into a keypad associated with the home or uses the carrier device 105 ”. The carrier device 105 transmits the code at least one time).

Regarding claim 25, recites a method that is performed by the system of claim 13. Therefore, it is rejected for the same reasons.

Regarding claim 26, recites a method that is performed by the system of claim 14. Therefore, it is rejected for the same reasons.

Regarding claim 27, recites a method that is performed by the system of claim 15. Therefore, it is rejected for the same reasons.

Regarding claim 28, recites a method that is performed by the system of claim 16. Therefore, it is rejected for the same reasons.

Regarding claim 29, recites a method that is performed by the system of claim 18. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Luo (Pub. No.: US 2020/0019924 A1) teaches a system to deliver goods to an unattended vehicle by unlocking a vehicle compartment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/ZHEN Y WU/Primary Examiner, Art Unit 2685